Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00488-CV

                                          Robert DUNLAP,
                         Individually and as Trustee of the Meta 1 Coin Trust,
                                               Appellant

                                                  v.

                                           Charles TROIS,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-00955
                           Honorable Mary Lou Alvarez, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 23, 2020

AFFIRMED

           Appellant Robert Dunlap, Individually and as Trustee of the Meta 1 Coin Trust, appeals a

default judgment entered against him. On appeal, Dunlap asserts the trial court erred in entering

the default judgment because he was not properly served. We affirm the trial court’s judgment.

                                            BACKGROUND

           On January 15, 2019, appellee Charles Trois sued Dunlap for tortious interference with

prospective relations and fraud and sought damages and a declaration that Dunlap had no right,

title, or interest in certain art pieces. According to Trois, Dunlap agreed to buy eighteen art pieces
                                                                                        04-19-00488-CV


from him for $125,000,000, but Dunlap only paid Trois $18,000 and did not pay the remaining

balance by the promised due date. Trois alleged he notified Dunlap of his default and demanded

he stop claiming ownership of the pieces, but Dunlap continued to falsely publicize them as his

own on his website. Trois later amended his petition to include claims for injunctive relief and

breach of contract.

        On February 23, 2019, a process server personally served Dunlap with the lawsuit in

Sedona, Arizona. Three days later, Dunlap began filing multiple pro se documents, including what

he titled a “Notice of this Lawful Nitice [sic] of Non-Consent,” “Common Law Copyright

Notices,” and “Truth Affidavit.” On April 23, 2019, Trois filed a motion setting the case on the

nonjury trial docket for June 13, 2019 at 9:00 a.m. The motion included a certificate of service

signed by Trois’s attorney asserting he duly served Dunlap with the motion by certified mail at

two addresses and email. The trial court held a hearing on June 13, 2019, and Dunlap did not

appear. That same day, the trial court signed a judgment in favor of Trois and awarded him

$25,000,000 in damages along with prejudgment interest. The court further declared Dunlap had

no right, title, or interest in the art pieces. Dunlap then filed this pro se appeal.

                                               ANALYSIS

        Dunlap argues the trial court improperly entered a default judgment against him because

he was not properly served in accordance with Texas Rules of Civil Procedure 17, 103, 106, and

107. He further argues the trial court did not have jurisdiction over him since he was not properly

served, and Trois did not have standing to file suit against him.

        In response, Trois contends that Dunlap was properly served with the citation and petition

as evidenced by a return of service signed by the process server. Trois alternatively argues Dunlap

waived any complaints regarding service because he entered a general appearance when he filed

multiple pro se filings beginning on February 26, 2019.


                                                  -2-
                                                                                    04-19-00488-CV


                             Standard of Review and Applicable Law

       We review a trial court’s granting of a default judgment for an abuse of discretion.

Cottonwood Valley Home Owners Ass’n v. Hudson, 75 S.W.3d 601, 603 (Tex. App.—Eastland

2002, no pet.). A trial court cannot render a judgment against a defendant unless he has been

properly served, accepted, or waived service of process, or made an appearance. TEX. R. CIV. P.

124. On direct appeal from a default judgment, there is no presumption of proper service. See

Primate Constr. Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994) (per curiam). Instead, the record

must affirmatively show strict compliance with the rules of service of process. Id. A certificate

or affidavit of service is prima facie evidence that service took place, and “recitals in a process

server’s return creates a presumption that service was performed.” Sozanski v. Plesh, 394 S.W.3d

601, 604 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

       The rules governing proper service are found in the Texas Rules of Civil Procedure. Rule

17 outlines the fee structure of the officer executing process. See TEX. R. CIV. P. 17. Rule 106

provides that the citation must be delivered to the defendant by any person authorized under Rule

103 in person or by registered or certified mail, return receipt requested. Id. R. 106. Rule 103

indicates process may be served by the sheriff, constable, any person authorized by law or court

order who is not less than eighteen years old, or any person certified by the Supreme Court. Id. R.

103. Once the defendant is served, the person serving the citation must complete a return that

includes the following:

       (1) the cause number and case name;
       (2) the court in which the case is filed;
       (3) a description of what was served;
       (4) the date and time the process was received for service;
       (5) the person or entity served;
       (6) the address served;
       (7) the date of service or attempted service;
       (8) the manner of delivery of service or attempted service;
       (9) the name of the person who served or attempted to serve the process;


                                               -3-
                                                                                                        04-19-00488-CV


         (10) if the person named in (9) is a process server certified under order of the
         Supreme Court, his or her identification number and the expiration date of his or
         her certification; and
         (11) any other information required by rule or law.

Id. R. 107. The trial court may not grant a default judgment against a defendant until proof of

service has been on file with the court for ten days. Id.

                                                      Application

         Here, Dunlap makes a broad assertion that he was not properly served, and the record

includes a return of service filed on March 14, 2019. In it, the process server attests that on

February 23, 2019 at 11:21 a.m., she personally served Dunlap with a copy of the citation and the

original petition and request for disclosure in Sedona, Arizona. The affidavit includes the cause

number, case name, and the court in which the case was filed; it also contains the process server’s

notarized signature and certification number in compliance with the requirements outlined in Rule

107. See id. This return is prima facie evidence that service took place, and the recitals in it create

a presumption that service was performed. See Sozanski, 394 S.W.3d at 604. Other than his general

assertion that he was not served, Dunlap does not point to any evidence to rebut this presumption.

Accordingly, we conclude Dunlap was properly served with citation, and because proof of service

was on file with the court for the required ten days, the trial court had jurisdiction to render a

default judgment against him on June 13, 2019. 1 See TEX. R. CIV. P. 107, 124. Dunlap’s first two

issues are overruled.

         Finally, in a conclusory manner, Dunlap contends Trois did not have standing to file suit

because he did not own the art pieces. To support his argument, Dunlap does not cite any authority



1
  We note that in his Statement of Facts, Dunlap states he was unaware of the proceedings and the district court
proceeded “in absentia.” To the extent Dunlap argues he did not receive notice of the June 13, 2019 trial setting, the
record contains a certificate of service signed by Trois’s attorney stating he served notice of the trial setting to Dunlap
by certified mail and email. This certificate of service is prima facie evidence of service. See In re E.A., 287 S.W.3d
1, 5 (Tex. 2009).


                                                           -4-
                                                                                       04-19-00488-CV


or apply the law to the facts of his case. Our rules of appellate procedure provide that a brief must

contain a clear and concise argument for the contention made with appropriate citations to

authorities and the record. See TEX. R. APP. P. 38.1(i). And even though we liberally construe pro

se briefs, we nevertheless hold a pro se party to the same standards as licensed attorneys and require

them to comply with the applicable rules of procedure. See Mansfield State Bank v. Cohn, 573

S.W.2d 181, 184–85 (Tex. 1978). We therefore hold Dunlap has inadequately briefed this issue

and presented nothing for our review. Dunlap’s final issue is overruled.

                                           CONCLUSION

       Based on the foregoing, we affirm the trial court’s judgment.

                                                   Luz Elena D. Chapa, Justice




                                                 -5-